Citation Nr: 1757132	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  17-27 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served in the Philippine Recognized Guerrilla from December 1942 to June 1945 and in the Philippine Army from June 1946 to March 1946.  The Veteran died in January 1997.  The appellant is his surviving spouse.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's death certificate identifies the cause of his death as cardiopulmonary arrest secondary to cerebrovascular accident with concomitant pneumonia, with no other significant conditions contributing to his death.

2.  At the time of his death, the Veteran was not service-connected for any disabilities.

3.  The Veteran's cardiopulmonary disorders are not related to his military service;  there is no medical evidence suggesting that the cause of his cardiopulmonary disorders were due to an in-service injury or disease.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.5, 3.102 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this case, the Appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes that the Veteran's service treatment records (STRs) are unavailable.  In August 2016, the AOJ advised the appellant that the Veteran's STRs were unable to be located and therefore unable to be reviewed.  The appellant was asked to provide information concerning any treatment the Veteran received in service and submit any documents that could substitute for the STRs.  To date, the appellant has not responded to the August 2016 letter and has not provided any evidence pertaining to the Veteran's in-service treatment for any disorder. 

In such circumstances VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this claim is undertaken with this duty in mind. Notably, the cited caselaw does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Cause of Death-Laws and Analysis

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a).  In order to constitute the principal cause of death, the service-connected disability must be, singly or jointly with some other condition, the immediate or underlying cause of death or be etiologically related thereto.  38 C.F.R. § 3.312 (b).  In order for the service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c)(1).

The Veteran was not service connected for any disabilities at the time of his death.  
The Veteran's death certificate lists his January 1997 cause of death as cardiopulmonary arrest secondary to cerebrovascular accident with concomitant pneumonia, with no other significant conditions contributing to his death.

As noted above, the Veteran's STRs are unavailable.  Further, the only post-service medical evidence includes a March 2017 Summary of Medical Records provided by the Philippines Department of Health.  This record indicates that the Veteran was admitted to the hospital in December 1996 and died in January 1997 of cardiovascular accent, pneumonia.  Despite two request by VA for additional records to the hospital, none have been received.  See VA letters dated November 2016 and March 2017.  

There are no other medical records in the claims file.  Significantly, the appellant has not provided any competent or credible lay or medical evidence linking the Veteran's death to his service.  She has not provided any theory as to how the Veteran's cardiopulmonary disorders are related to service. 

For these reasons and bases discussed above, the Board finds that the evidence is against the claim for service connection for the cause of the Veteran's death.  As a result, this claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


